 Case 3:19-cv-01169-N-BH Document 47 Filed 09/11/20                  Page 1 of 1 PageID 203



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 LEROY WAFER,                                  §
     Plaintiff,                                §
                                               §
                                               §
 v.                                            §      Civil Action No. 3:19-CV-1169-N-BH
                                               §
 FREMONT HOME LOAN AND                         §
 OCWEN LOAN SERVICING, LLC,                    §
     Defendants.                               §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the

Findings and Conclusions of the Court.

       Fremont Home Loan is sua sponte DISMISSED from the lawsuit as an improperly joined

defendant. Defendants’ Motion for Judgment on the Pleadings and Brief in Support, filed January

31, 2020 (doc. 16), is GRANTED as to Ocwen Loan Servicing, LLC, and DENIED as moot as

to Fremont Home Loan. By separate judgment, all of the plaintiff’s claims against Fremont Home

Loan will be DISMISSED without prejudice, and all of the plaintiff’s claims Ocwen Loan

Servicing, LLC will be DISMISSED with prejudice.


       SIGNED this 11th day of September, 2020.

                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
